 34DECISIONSOF NATIONAL LABORRELATIONS BOARD1959, between representatives of the Company and Intervenor's stew-ards for the purpose of setthng a sitdown strike at the Company'splantNone of the dues checkoff authorizations in favor of Inter-venor had been canceled as of the hearing dateOn the contrary, In-tervenor has received checkoff authorizations from two additionalemployeesManny Weiss, one of those who appeared at the hearingin behalf of Intervenor, testified that he was a member of the Inter-venor on the date of the hearing and that he and other employees'desired the Intervenor to continue as their collective-bargaining rep-resentativeFinally, the record indicates that Petitioner joined in astipulation that the Intervenor, as of the date of the hearing, was alabor organization within the meaning of the ActDespite these facts, Petitioner urges that the results of the vote,of less than one-fourth of Intervenor's membership on May 17 provethat Intervenor is defunctFrom the record as a whole and despitethe defection of its former leadership and part of its membership, wefind that Intervenor is not defunct,ll but continues to exist as a labororganization and has members desirous of maintaining it as such 12Accordingly we shall place Intervenor on the ballot 13[Text of Direction of Separate Elections omitted from publication ]n A0 Smnth Corporation,107 NLRB 1415,Daok Brothers,Inc,107 NLRB 1054Is In view of this finding it becomes unnecessary to consider the Employers'motion toreopen the record to receive an affidavit that Weiss and other employees,who appearedat the hearing in behalf of the Intervenor,Were members of the Intervenor by virtueof their unrevoked dues checkoff authorizations13M & TV Transportation Co , supra, Standard Conveyor Company,114NLRB 1447BusinessMachine & Office Appliance Mechanics ConferenceBoard,Local 459, International Union of Electrical,Radio &MachineWorkers, AFL-CIOandTexaco,Inc.'CaseNo p--CC-497November 120, 1959DECISION AND ORDEROn June 26, 1959, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Charging Party,the General Counsel, and the Respondent filed exceptions to portions1We havebeen advised that the name of the Charging Party has been changed fromThe TexasCompany toTexaco, Inc,and have therefore thus amended its name125 NLRB No 7 BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS35of the Intermediate Report, together with briefs in support of theirexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered i:he Intermedi-ate Report, the exceptions and briefs, and the entire record in thecase,2 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications andadditions.The Trial Examiner found, and we agree, that the RespondentUnion violated Section 8(b) (4) (A) of the Act by picketing the officebuilding where Texaco, Inc., a customer of Dictaphone Corporation,the primary employer with whom the Respondent was in dispute, em-ploys approximately 1.,700 employees.The Trial Examiner premisedhis conclusion that the Respondent unlawfully induced employees ofTexaco to refuse to perform services in furtherance of its concededobject to cause a cessation of business between Texaco and Dictaphoneon the fact that the Respondent picketed the entrances to the buildingused by Texaco employees and employees of suppliers of Texaco.We agree that the Respondent picketed at the Texaco situs to inducework stoppages on the part of secondary employees, as found by theTrial Examiner.However, there is more evidence of this purposethan the circumstance of the picketing relied upon by the TrialExaminer.Thus, the picketing at Texaco began almost immediatelyafter Skeith, an employee of Texaco who had crossed the picket lineat Dictaphone's premises, was followed back to his place of employ-ment by Respondent's agent, Farmer, who threatened to picket Skeith'semployer and also threatened Skeith with physical harm, as detailedin the Intermediate Report.This conduct, in our opinion, was de-signed, at least in part, to induce Skeith to refuse to perform servicesfor his employer.Once the picketing was instituted at Texaco, theRespondent confined it to the lunch hour and quitting time, periodsduring which its picketing activity could most effectively come to theattention of employees whose duties required them to work behind apicket line.Admittedly, the object of the picketing was to forceTexaco to cease doing business with Dictaphone.We cannot view2By stipulation of the parties,the record made at the 10(1) injunction proceeding in-stituted prior to the instant complaint case, with the exception of employee Skeith'stestimony,was made part of the record in this proceeding. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDall this as a series of unconnected incidents.Upon the entire record,therefore, we conclude that the Respondent, by its picketing of Texaco,induced and encouraged secondary employees to engage in a strike orconcerted refusal to work, in violation of Section 8 (b) (4) (A) of theAct.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Business Ma-chine & Office Appliance Mechanics Conference Board, Local 459,International Union of Electrical, Radio & Machine Workers, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Texaco, Inc., or of any other employer, to engage in,a strike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work ongoods, articles, or commodities or to perform any services, where anobject thereof is to force or require Texaco, Inc., or any other em-ployer or person, to cease doing business with Dictaphone Corporation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its offices and meeting halls copies of the notice at-tached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being duly signed by an official representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive daysthereafter inconspicuous places where notices to members of the Respondent arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.The Respondent's representative shall also signcopies of the said notice which the regional Director shall submitfor posting, by Texaco, Inc., it being willing, at places where it cus-tomarily posts notices to its employees.(b)Notify the Regional Director for the Second Region in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.3In view thereof,we find it unnecessary to decide whether Respondent also violatedSection 8(b) (4) (A) by its picketing of other neutral employers.4In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS37APPENDIXNOTICE TO ALL MEMBERS OF BUSINESS MACHINE & OFFICE APPLI-ANCE MECHANICS CONFERENCE BOARD, LOCAL 459, INTERNATIONALUNION OF ELECTRICAL, RADIO & MACHINE WORKERS, AFL-CIO,AND TO ALL EMPLOYEES OF TEXACO, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employeesof Texaco, Inc., or of any other employer, to engage in, a strikeor concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work ongoods, articles, or commodities or to perform any services wherean object thereof is to force or require Texaco, Inc., or any otheremployer or person, to cease doing business with DictaphoneCorporation.BUSINESS MACHINE & OFFICE APPLIANCE ME-CHANICSCONFERENCE BOARD, LOCAL 459,INTERNATIONAL UNION OF ELECTRICAL, RADIO& MACHINE WORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpon the duly issuedcomplaintof the General Counseland the answer of theRespondent,BusinessMachine & Office Appliance Mechanics Conference Board,Local459, InternationalUnion of Electrical, Radio &MachineWorkers, AFL-CIO,hereincalled Respondent459, a hearingin this matter wasconducted by the dulydesignatedTrial Examiner in New York, New York, on April 20, 1959. The com-plaint alleges, in substance,and the answer denies, that since on orabout January 22,1959, Respondent 459 violatedSection8(b)(4)(A) of the Act by picketing, and byrequesting,appealing,ordering, directing,instructing,and by othermeans inducingor encouragingthe employees of The Texas Company,'hereincalled Texas,and theemployees ofother employers,to engage in strikes and concerted refusals in thecourse of their employment to use, manufacture,process, transport,and otherwisehandle and work on any goods,articles,materials,or commodities,and to performservices fortheir respectiveemployers,where an object or objects thereof was (a) toforce andrequire Texas and other employersor persons to cease using,buying,handling,transporting,and otherwisedealing inproducts of Dictaphone Corporation,herein called Dictaphone;(b) to forceand requireTexas andother employers andIn his brief,counsel for the Charging Party(The Texas Company) advises that effec-tive May 1, 1959,the corporate name has formally been changed from The Texas Companyto Texaco, Inc.535828-60-vol. 125---4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons to cease doing business with Dictaphone; (c) to force and require Texasand other employers to cease using the services of Dictaphone; and (d) to forceand require customers and suppliers and deliverers of materials and services to andfrom Texas and other employers or persons normally doing business, with Texas, tocease doing business with Texas.All parties were represented by counsel, wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence pertinent to the issues, to argue orally upon the record, and to filebriefs and proposed findings of fact and conclusions of law.An extension of timeto file briefs was granted to June 8, 1959. Briefs have been received from all counseland have been duly considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:I.THE BUSINESSES OF THE TEXAS COMPANY AND DICTAPHONE CORPORATIONThe Texas Company is and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws of the State of Delaware.Itmaintains its principal office and place of business at 135 E. 42d Street (ChryslerBuilding) in the city and State of New York and various other plants, places of busi-ness,warehouses, oil refineries, and other facilities in the States of New Jersey,Illinois, Texas, and Oklahoma, where it is engaged in the production and marketingof petroleum and related products. In the course and conduct of its business opera-tions during the past year, Texas has sold and distributed at its oil refineries andplants, products valued at in excess of $10,000,000 of which products valued at inexcess of $1,000,000 were shipped from oil refineries and plants in interstate com-merce directly to States of the United States other than the States of New Jersey,Illinois,Texas, and Oklahom. It has also caused to be purchased, transferred, anddelivered to its oil refineries in the State of Texas, crude oil and other goods andmaterials valued at in excess of $10,000,000 of which goods and materials valued atin excess of $500,000 were transported to said plants in interstate commerce directlyfrom States of the United States other than the State of Texas.Dictaphone Corporation at all times material herein has been a corporation dulyorganized under and existing by virtue of the laws of the State of New York. Itmaintains its principal office and place of business in the city and State of NewYork and various other plants, places of business, warehouses, and other facilities inthe States of New York and Connecticut and is now and has been continuously en-gaged at said plants and places of business in the manufacture, sale, servicing, anddistribution of dictating machines and other sound recording and reproducing equip-ment and accessories. In the course and conduct of its business operations duringthe past year it has caused to be manufactured, sold, serviced, and distributed at saidplaces of business and plants, products valued at in excess of $1,000,000 of whichproducts valued in excess of $100,000 were shipped from said plants in interstatecommerce directly to States in the United States other than the States of New Yorkand Connecticut. It has also caused to be purchased, transferred, and delivered toits plants in the States of New York and Connecticut, merchandise, material, andsupplies valued at in excess of $1,000,000 of which goods and materials valued atin excess of $100,000 were transported to said plants in interstate commerce directlyfrom States of the United States other than the States of New York and Connecticut.The Respondent's answer admits and I find that Texas and Dictaphone are engagedin commerce within the meaning of the Act.II.THE RESPONDENT 450BusinessMachine & Office Appliance Mechanics Conference Board, Local 459,International Union of Electrical, Radio & Machine Workers, AFL-CIO, is a labororganizationwithin themeaning oftheAct, admitting to membershipemployeesof Dictaphone.III.THE UNFAIRLABOR PRACTICESAt the opening of the hearing counsel for the parties stipulated and agreed thatthe testimony adduced at the hearing held on February 16, 1959, before Hon.Archie O. Dawson, District Judge of the United States District Court, SouthernDistrict of New York, in connection with a petition for an injunction under Section10(1) of the Act inIvan C. McLeod, etc. v. Business Machine & Office ApplianceConference Board, Local 459, et al.,CivilNo. 142-231, with the execption of thetestimony of Frank J. Skeith, shall constitute testimony in the instant proceedings,with the same force and effect as if the witnesses personally appeared and gave such BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS39testimony herein, subject to objections as to materiality, relevance, and competency,or other grounds as were made at the district court hearing, and subject to rulingsthereon by me with appropriate exceptions to the party whose objection has beenoverruled.2Dictaphone's service employees and repairmen, whose duties include the installa-tion, servicing, and repairing of dictating machines and similar equipment manu-factured by Dictaphone, are represented for purposes of collective bargaining byRespondent 459.Normally Dictaphone services its products at the premises of itscustomers or at Dictaphone's shop in New York City.On January 15, 1959,3 Respondent 459 commenced a strike against Dictaphone.In support of its dispute, the Union set up a picket line at Dictaphone's offices onthe southeast corner of 45th Street and 3d Avenue, New York City.Under the same date, Respondent 459, by its business representative, GeorgeGazetas, sent a letter to Dictaphone Corporation customers 4 informing them amongother things of the strike of Dictaphone's service employees and of the fact thatthe servicemen would not be available during the strike to service and repair Dicta-phone dictating machines.The letter also advised as follows:We believe that the Company will attempt to render inadequate service thruthe use of scab labor.We hope that you will not permit scab labor to workat your permises. If we find that any customer of Dictaphone Corporation haspermitted scab labor to service and repair the Dictaphone Dictating Machines,or has accepted delivery or installation of any Dictaphone equipment we willbe forced to use our legal right to picket the premises of such customers andnotify the public that scab labor has worked therein.We hope that this willnot be necessary in your case.During the strike, customers brought Dictaphone equipment in need of repair toDictaphone's premises and picked the same up there when the repairs were completed.At its main office in the Chrysler Building,5 where it occupies approximately17 floors and employs about 1,700 employees, Texas owns and operates a numberof Dictaphone dictating machines.On January 22, Texas sent a dictating machine to Dictaphone's premises for re-pair.When Frank Skeith, the messenger who was carrying the machine in a brownvalisemade specially for Dictaphone machines, approached the premises, JosephConigliaro, a striking Dictaphone employee and picket captain for Respondent 459,asked Skeith what he had in the valise. Skeith told him.Conigliaro inquired whereSkeith was from. Skeith replied "the Texas Company."Conigliaro told Skeith astrikewas in progress and that Respondent 459 had sent a letter to The TexasCompany.Conigliaro further told Skeith that they did not want him to cross thepicket line with the machine, or else they would set up a picket line at Texas.Conigliaro requested Skeith to talk with his employer.After completing the tele-phone call, Skeith told Conigliaro he was going to take the machine in for repairs.Conigliaro commented "We can't stop you."At 4 p.m., an hour after the above-noted incident, two of the pickets who had beenon the picket line at Dictaphone began picketing Texas at the Lexington Avenueand the 42d Street entrances of the Chrysler Building with signs which bore thefollowing legend:NOTICE TO THE PUBLIC ONLYDICTAPHONEDictatingMachinesatTHE TEXAS COAre Being ServicedBY SCAB LABORService MechanicsON STRIKELOCAL 459 IUE AFL CIOAL 4-62958 EAST 23rd STREET00a March9,1959,Judge Dawsondismissedthe General Counsel's petition for atemporary restraining order inthe above-noted case.8A)1 eventshereintook place in 1959.dThisletter wasreceivedby Texas onJanuary 20.5 The Chrysler Buildingis locatedon the square block between 42d and 43d Sts.,Lexingtonand 3d Aves., New York City. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 23, Skeith picked up the repaired machine at Dictaphone's premises.As he emerged from the door carrying the brown valise, Eugene Farmer, Respond-ent459'sshop chairman at Dictaphone,got out of a parked car at the curb andinquired what was in the valise.Skeith did not reply.Farmer asked Skeith whosent him to Dictaphone.Skeith remained silent.Skeith started to walk south onThird Avenue away from the picket line toward 44th Street, with Farmer walkingalongside him.At a point approximately 90 feet from the picket line, Farmerpointing to a large plate glass window told Skeith he was going to push his headthrough a window.After they crossed 44th Street, Farmer asked if Skeith wasfrom a messenger service. Skeith did not answer.Farmer told Skeith he wouldfollow him wherever he went in order to find out who sent him to Dictaphone andthen set up a picket line there.Farmer continued to walk along with Skeith to theChrysler Building.6Subsequent to January 22, Respondent 459 picketed intermittently at the ChryslerBuilding generally around the hours of lunch time and quitting time? In additionRespondent 459 established picket lines at the offices of various other Dictaphonecustomers including American Tobacco Company,The Royal Life Insurance Com-pany, The Department of Welfare of the City of New York, Chesebrough-Ponds,Inc., and International Business Machines Corporation.°There was no evidence that the picketing resulted in a strike or refusal to workby any employee.ConclusionsCounsel for Respondent 459, relying principally on the decisions of the SecondCircuit Court of Appeals inDouds v.Local 50,Bakery & ConfectioneryWorkersInternationalUnion of America,AFL (ArnoldBakers, Inc.),224 F. 2d 49; andN.L.R.B.v. Local50,Bakery & Confectionery Workers InternationalUnion,AFL-CIO (ArnoldBakers, Inc.),245 F. 2d542; andN.L.R.B. v. Business Machine &Office Appliance Mechanics Conference Board, Local 459, International Union ofElectrical, Radio & Machine Workers, CIO(RoyalTypewriterCo.), 228 F. 2d 553;cert. denied351 U.S. 962, contended at the hearing and set forth in his brief thatsince the union in theRoyalcase(which incidentally was the same Respondent 459involved in the instant proceeding) was indeed"privileged to pursue"customerpicketing,which he claims is not distinguishable from the case herein, then Respond-ent 459 is presumably similarly privileged in its efforts to expose Texas to "publicembarrassment"by picketing,a protected activity within the meaning of Section 7,and further that inducement of the Texas employees to cease work for their employercannot be found from the mere fact of picketing.Itwill be recalled that the Board in the Royal case, where the secondary activityengaged in by the union was picketing at its customers'premises,°relying solely onthe said picketing and the legends on the picket signs, found that such picketingconstituted illegal inducement and encouragement of secondary employees.Thecourt of appeals in denying enforcement of the Board's order said, among otherthings, the following:... the Trial Examiner found that the Union's intent not to induce employeeswas irrelevant if there was in fact inducement of the employees.Hence he6 Farmer admitted accosting Skeith when he came out of the Dictaphone door and walk-ing along with him to the Chrysler Building.Farmer testified he asked Skeith to tell him,where he was going, so that he would be saved the trouble of following him. Farmerstated he also asked Skeith if he did not know he was taking away the jobs of strikers,towhich Skeith replied this was his job.Farmer was unable to remember any otherconversation.Farmer did not impress me as a credible witness. I do not credit histestimony in this regard and find that the incident and statements by Farmer took placesubstantially as testified to by Skeith.7It should be noted that the entrances to the Chrysler Building which were beingpicketed were used not only by Texas employees,but by employees of other tenants andby employees of suppliers,deliverers,and customers of Texas and other tenants. It isalso noted that Texas employees take their lunch hour sometime between 11 :30 a.m. and2 p.m. and their quitting time is between 4:45 p.m.and 5.:15 p.m.-8Robert Crooks,administrative assistant to the personnel director at IBM,testified'without contradiction that Respondent 459 picketed the IBM offices on February 3 evesthough IBM had not had any Dictaphone machines repaired from the inception of thestrike at Dictaplione.6We are not here concerned with the independent repair company picketing, anotheraspect of theRoyalcase. BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS41made no finding that it was an object of the Union to influence employees, nordid the Board make any additional finding in this respect.We therefore havea situation where the Board found neither an attempt to affect employees norany actual effect upon them from which the attempt could be inferred. TheTrial Examiner went no further than to find that the "natural and probableconsequence of" the picketing was to induce or encourage the employees toengage in concerted activity.The words of the statute, "to induce or encourage," do not necessarily carrywith them a requirement that intent to induce or encourage be shown. It maybe true that something less than a finding of specific intent to induce or encour-age employees will suffice to support the Board's conclusion that § 8(b) (4) (A)has been violated. If it were shown that such inducement was the inevitableresult or even the "natural and probable consequence" of the picketing thiswould perhaps be enough.Since we find in this case neither intent to induce, nor effective inducement,nor even probable inducement of employees, we conclude that there is no sub-stantial evidence to support the Board's finding of unlawful inducement andencouragement of employees in violation of § 8(b)(4)(A).Counsel for the General Counsel and for Texas urge that the instant case isdistinguishable from theRoyalcase, in that the facts found hereinabove supply theevidence which, when viewed in conjunction with the secondary picketing con-comitantly engaged in by Respondent 459, reveals the intent or creates an inferenceof intent on the part of Respondent 459 to induce or encourage Texas employees tocease work for their employer in violation of Section 8(b) (4) (A). It was alsoargued that Skeith's encounters with Conigliaro and Farmer on January 22 and 23;the speedy establishment of the picket line at the Chrysler Building; the legends onthe picket signs, which Texas' counsel claims are "false and misleading"; and thefact that the secondary picketing was carried on during lunch hour and quitting timewhen Texas employees enter and leave the premises, must be viewed as an in-separable part of Respondent 459's picketing of Texas at the Chrysler Building.When viewed thusly they argue it translates the ostensible purpose of the secondarypicketing at the Chrysler Building, from embarrassment of Texas, to an intent toinduce or encourage, albeit unsuccessfully, 0 the employees of Texas.The picketing and the legends on the picket signs it in the instant case, were prac-tically the same as inRoyal.With regard to the January 22 and 23 incidents involving Skeith, it is necessaryto draw a distinction between "inducing" secondary employees to respect a picketline at the premises of the struck employer, and "inducing" such employees to re-fuse to perform services for their employer.The record is clear that on January 22,Conigliaro attempted to induce Skeith not to cross the primary picket line. Suchinducement is not violative of the Act. SeeThe Pure Oil Company,84 NLRB 315;Interborough News Company,90 NLRB 2135;International RiceMilling Co. v.N.L.R.B.,341 U.S. 665. There is no evidence in the record that Farmer knew thatSkeith was a Texas employee when he accosted him at the primary picket line andwalked alongside him to the Chrysler Building on January 23. In my opinion, thethreat by Farmer arose out of the fact that Skeith crossed the primary picket line.The actual threat was made a short distance away from the primary picket line andcan therefore be considered only as an incidental aspect of the legal strike atDictaphone's premises.The fact that a threat was made rather than persuasion"would not in itself bring the complained-of conduct into conflict with Section8(b) (4)." SeeInternational Rice Milling Co., supra.Thus, when viewed in the light of the opinion of the court of appeals inRoyaland the Board and court opinions in the other cited cases,supra,the acts andconduct engaged in by Respondent 459 were permissible.10 Success of a union's picket-line appeal is not essential to a finding of a violation ofSection 8(b) (4) (A). "It's sufficient if [pickets] induce or encourage concerted conduct bythe employees of a neutral employer to engage in such a strike, although they may fallin their efforts."N.L.R.B. v. Denver Building and ConstructionTrades Council(GraumanCo.), 193 F. 2d 421, 424 (C.A. 10) ;N.L.R.B. v. United Steelworkers of America, AFL-CIO, et at.(Barry Controls, Inc.),250 F. 2d 184, 188(C.A.1) ; N.L.R.B. v.AssociatedMusicians,Local 802, AFL (Gotham Broadcasting Corp. (Station WINS) ),226 F. 2d 900,904 (C.A. 2), cert. denied 351 U.S. 962.n The names of the customers were different. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not agree with the contentionsof the General Counseland counselfor Texasthat the cumulative effect of such conduct considered in conjunction with the sec-ondary picketing of Texas in the instant situation, distinguishes this case from theRoyalcase.With duerespect,however, for theopinion of the SecondCircuit Court of Appealsin theRoyalcase, as a Trial Examiner I must apply controlling Board precedentseven though they may be at variance with the opinion of the court of appeals.The Board has held with judicial approval that by picketing the entrances ofsecondary employers (customers)which are normally used by the customers' em-ployees and employees of suppliers, for the purpose of forcing the customer to ceasedoing business with the primary employer, the union induces and encourages suchemployees toengagein a strike or a concerted refusal to work, and therefore violatesSection 8(b)(4)(A).SeeN.L.R.B. v. Laundry Linen Supply & Dry CleaningDrivers, Local 928 (Southern Service Co.),262 F. 2d 617 (C.A. 9), enfg. 118NLRB 1435;N.L.R.B. v. Dallas General Drivers, Warehousemen and Helpers, LocalNo. 745, AFL-CIO (Associated Wholesale Grocery of Dallas),264 F. 2d 642,enfg. 118 NLRB 1251;Brewery & Beverage Drivers, Local No. 67, etc. (WashingtonCoca-Cola Bottling Works, Inc.) v. N.L.R.B.,220 F. 2d 380 (C.A., D.C.);DistrictDistributors, Incorporated(supplemental decision), 122 NLRB 1259. In reachingits decision inSouthern Service Co.,the Board specifically noted "the fact that thepicketing might also have had as an object an appeal to members of the consumingpublic cannot serve as a defense to conduct which also involved inducement ofemployee action with a proscribed object."Under all the circumstances set forth above, anduponthe record as a whole, Ifind that Respondent 459 has violated Section 8(b) (4) (A) of the Act.I2THE REMEDYHaving found that Respondent 459 has engaged in unfair labor practices, it shallbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Texas Company and Dictaphone Corporation are, and have been at alltimes material to this proceeding, employers within themeaningof the Act.2.Business Machine & Office Appliance Mechanics Conference Board, Local 459,International Union of Electrical, Radio & Machine Workers, AFL-CIO, has been,at all times material to this proceeding, a labor organization within the meaning ofthe Act.3.Respondent 459 has induced or encouraged employees of Texas toengage ina strike or concerted refusal in the course of their employment to perform serviceswith the object of forcing or requiring Texas to cease doing business with Dictaphoneand has thereby engaged in unfair labor practices within the meaning of Section8(b)(4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]"It should be noted that the object of Respondent 459's picketing of Texas, namely toforce Texas,to cease doing business with Dictaphone, was conceded and was never in issuein this proceeding.Pallette Stone Corporation,Inc.andInternationalUnion ofOperating Engineers,Local 106, AFL-CIO.Case No. 2-CA-6161.November 12, 1959DECISION AND ORDEROn June 15, 1959, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding that125 NLRB No. 18.